The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 7/28/2022 have been entered and considered. Upon entering amendment, claims 1, 4, 11, and 14 have been amended. Accordingly, claims 1, 4-5, 11, 14-15, 18 remain pending.
Response to Arguments
Applicant's arguments filed 7/28/2022 with respect to the newly amended language in claims 1 and 11 have been fully considered but they are not persuasive. Applicant argues that the cited references fail to “teach or suggest the claimed structure quoted above” (see remarks, pg.10), specifically “wherein an output voltage of the non-isolated voltage conversion circuit is configured to be greater than a first threshold in a case that the negative electrode of the capacitor is directly grounded so that a minimum voltage of the photovoltaic system is greater than zero, and the output voltage of the non-isolated voltage conversion circuit is configured to be greater than a second threshold in a case that the positive electrode of the capacitor is directly grounded so that a maximum voltage of the photovoltaic system is less than zero.” (Remarks, pg.10). The examiner respectfully disagrees, because the recitation of “in a case that” is a hypothetical scenario and does not impart actual structure. That is, “in a case that” is not a positive recitation, because it means that the event is conditional and not always required/occurring. Because the primary reference Xu’s negative or positive electrodes of capacitor “C1” (see fig.4) is not directly grounded and instead there is a ground (to the right the label “406a”) that is connected to the bottom rail through the empty box (inductor or resistor), the “in a case that” hypotheticals are not triggered. The “in a case that” become empty phrases that carry no patentable weight. Thus, applicant’s arguments with respect to feature a) of the newly amended language (see remarks, pgs.11 and 12) are not considered persuasive.
In order to overcome the rejection and positively recite feature a), applicant is encouraged to amend the claim 1 (and independent claim 11) to recite the following: 
“wherein the capacitor is directly coupled to ground through one of its negative electrode or positive electrode; and wherein when the capacitor is directly grounded through its negative electrode, an output voltage of the non-isolated voltage conversion circuit is greater than a first threshold so that a minimum voltage of the photovoltaic system is greater than zero; and wherein when the capacitor is directly grounded through the positive electrode, the output voltage of the non-isolated voltage conversion circuit is greater than a second threshold so that a maximum voltage of the photovoltaic system is less than zero.” Note: other recitations of “in a case that” should be amended and corrected accordingly.
Applicant than argues regarding feature b) that “Kanai does disclose the non-isolated voltage conversion circuit is a boost circuit, Kanai does not teach or suggest that that the voltage conversion circuit is only one of the following two: boost conversion or voltage reverse conversion.”  (Remarks, pg. 12) First, claim 1 does not recite “only”- thus, the argument is directed towards unclaimed subject matter. Moreover, the claim recites “one of the two…” this means that the voltage conversion circuit is required to be one of two things: boost or voltage reverse conversion. As applicant admitted, Kanai teaches the voltage conversion circuit is a boost circuit so the limitation of “boost conversion” is met. This is further supported in applicant’s disclosure at par [39]-it is one of the two- a boost or voltage reverse conversion.
Lastly, applicant then states “… in the present application, when a PID phenomenon occurs, since either a positive electrode or a negative electrode of the capacitor is directly grounded in the device… in such way, the unipolarity of the output voltage of the photovoltaic system can be achieved, thereby achieving a function of resisting the PID…” (see Remarks, pg. 12). As stated previously, the claim recites “in a case that”, which is a hypothetical scenario that does not define any specific structure to be included in the claim. Xu does not disclose the conditional event (in a case that the capacitor’s negative or positive electrode is directly grounded), so the consequence is not triggered.
For the reasons discussed above, the rejections are maintained. See below for further analysis of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2018/0083571 A1) in view of Kanai (2010/0263711 A1).
Regarding Claim 1,
Xu (Figs. 2, 4) teaches a device (item 406) for suppressing potential induced degradation (the recitation of “for” is interpreted as intended use), connected between an alternating current output terminal of a converter (item 20; the output terminal of converter 20 is alternating current) and a grid-connected power frequency transformer (item 30) in a photovoltaic system (see Figs.2 and 4 intended to operate in a photovoltaic system), comprising: 
Xu teaches a rectification circuit and a non-isolated voltage conversion circuit as a single circuit (items 406b and inductors of 406c of PWM inverter 406. Note: Xu teaches the exact same structure as taught by applicant’s Fig.8, item 800 for rectification circuit and non-isolated voltage conversion circuit); and 
at least one capacitor (item “C1”), wherein 
an input terminal of the rectification circuit is connected to an output terminal of the converter (20, see Fig.4, the input terminal of the rectification circuit is connected to an output terminal of the converter 20 to rectify the alternating current of the output of the converter), the rectification circuit is configured to rectify an alternating current outputted by the converter (20) into a direct current (pars [59, 61]; Xu teaches rectifying an alternating current output from the converter 20 into direct current to charge the capacitor C1), the non-isolated voltage conversion circuit is configured to perform voltage conversion (Figs.2 and 4, pars [59, 61]; Xu’s structure of combining a rectification circuit and a non-isolated conversion circuit together into a single circuit completes the “configuration” of performing voltage conversion. Again, it is noted that Xu’s structure in Fig.4 in which switches S1-S6 along with the three inductors match applicant’s Fig.8’s structure of a rectification circuit and a non-isolated conversion circuit. Thus, Xu’s structure “is configured to” rectify an alternating current… and “is configured to” perform voltage conversion), 
Xu teaches in a case that the input terminal of the rectification circuit is connected to the output terminal of the converter (20, see fig.4, the input terminal of the rectification circuit is connected to an output terminal of the converter 20 to rectify the alternating current of the converter);
wherein the capacitor (C1) is connected in parallel with an output terminal of the direct current (see Fig.4), and either a positive electrode or a negative electrode of the capacitor (C1) is grounded (Fig.4, par [62]; the negative electrode of C1 is grounded by means of an inductor or resistor illustrated by the empty box); 
wherein an output voltage of the non-isolated voltage conversion circuit is configured to be greater than a first threshold in a case that the negative electrode of the capacitor (C1) is directly grounded so that a minimum voltage of the photovoltaic system is greater than zero (see fig.4, Xu teaches there is a ground (to the right the label “406a”) that is connected to the bottom rail through the empty box (inductor or resistor); thus, Xu does not teach the negative electrode of the capacitor is directly grounded and the “in a case that” hypothetical scenario is not triggered/applies. This is because “in a case that” is conditional and is not a positive recitation), and the output voltage of the non-isolated voltage conversion circuit is configured to be greater than a second threshold in a case that the positive electrode of the capacitor (C1) is directly grounded so that a maximum voltage of the photovoltaic system is less than zero (see fig.4, Xu’s capacitor C1’s positive electrode is not grounded and/or directly grounded; thus, the “in a case that” hypothetical scenario is not triggered/applies. This is because “in a case that” is conditional and is not a positive recitation).  
Xu teaches the rectification circuit and the non-isolated voltage conversion circuit as a single circuit that has both rectifying and voltage conversion functionalities.
Xu does not explicitly disclose that said single circuit with both rectifying and voltage conversion functionalities can be separated into two distinct circuits (one rectification circuit, one non-isolated voltage conversion circuit), the voltage conversion is one of the following two: boost conversion and voltage reverse conversion, wherein the non-isolated voltage conversion circuit is any one of a Boost circuit.
Kanai (figs.1-2), similar to Xu’s rectifying and voltage conversion in a single circuit (i.e. PWM inverter 406), also teaches a PWM inverter (Fig.1, 14). Kanai teaches that the PWM inverter (14) may be separated into two separate circuits-1) a rectification circuit (fig.2, 41) and; 2) a non-isolated conversion circuit that is a Boost circuit (fig.2, 42, par [24]; the non-isolated voltage conversion circuit is a boost circuit 42 noting that the claim does not recite any structural components of the boost circuit) and the voltage conversion is one of the following two: boost conversion (par [24]) and voltage reverse conversion (the claim requires one of the two- Kanai teaches the boost conversion).
Thus, the combination teaches modifying Xu’s PWM inverter which performs the functionalities of rectification and voltage conversion in a single circuit into two separate and distinct circuits (Kanai, items 41 and 42). Additionally, Kanai’s PWM inverter (14) fills in the gaps in Xu and shows that Xu’s non-isolated voltage conversion circuit is any one of a Boost circuit to perform voltage conversion on the direct current outputted by the rectification circuit in the case that modified Xu’s input terminal of the rectification circuit is connected to the output terminal of the converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu’s PWM inverter (406) with rectification and voltage conversion functionalities into two distinct circuits that have a rectification circuit and a non-isolated voltage conversion circuit that is a boost circuit for boost conversion. The motivation would have been the obviousness of making one device into two to accomplish the same functionalities. See MPEP 2144.04 (V) (C). Additionally, boost conversion would have been obvious and well-within the level of ordinary skill in the art since it is known in the art that boost conversion is used to step-up an input voltage to some higher level as required by the load.
Regarding Claim 4,
Modified Xu teaches the claimed subject matter in claim 1 and Modified Xu teaches an output terminal of a Boost circuit is connected in parallel with the capacitor in a case that that the non-isolated voltage conversion circuit is the Boost circuit (Combination of Xu, Figs.2 and 4 and Kanai, figs.1-2, par [24]; Modified Xu would have two distinct circuits of rectification and the non-isolated voltage conversion circuit that is a boost circuit. The boost circuit 42, as shown in Kanai, has its output terminal connected in parallel with the unlabeled capacitor; thus the combination teaches that the boost circuit 42 would be connected in parallel to Xu’s capacitor C1).
Regarding Claim 11,
Xu (Figs.2, 4) teaches a photovoltaic system, comprising a device (item 406) for suppressing potential induced degradation (the recitation of “for” is interpreted as intended use), and a photovoltaic (PV) array (item 10), a converter (item 20) and a transformer (item 30), wherein 
the PV array (10) is connected to an input terminal of the converter (20, see Figs.2 and 4), an output terminal of the converter (20) is connected to an input terminal of the transformer (30) (see Figs. 2 and 4), and an output terminal of the transformer is connected to a power grid (not shown connected to the transformer), 
the device (406) for suppressing potential induced degradation is connected between an alternating current output of a converter (item 20; the output of converter 20 is alternating current) and a grid-connected power frequency transformer (item 30 connected to the not shown grid) in a photovoltaic system (see Figs.2 and 4 directed to a photovoltaic system), and the device for suppressing potential induced degradation includes:
Xu teaches a rectification circuit and a non-isolated voltage conversion circuit as a single circuit (items 406b and inductors of 406c of PWM inverter 406. Note: Xu teaches the exact same structure as taught by applicant’s Fig.8, item 800 for rectification circuit and non-isolated voltage conversion circuit); and 
at least one capacitor (item “C1”), wherein 
an input terminal of the rectification circuit is connected to an output terminal of the converter (20, see Fig.4, the input terminal of the rectification circuit is connected to an output terminal of the converter 20 to first rectify the alternating current of the output of the converter), the rectification circuit is configured to rectify an alternating current outputted by the converter (20) into a direct current (pars [59, 61]; Xu teaches rectifying an alternating current output from the converter 20 into direct current to charge the capacitor C1), the non-isolated voltage conversion circuit is configured to perform voltage conversion (Figs.2 and 4, pars [59, 61]; Xu’s structure of combining a rectification circuit and a non-isolated conversion circuit together into a single circuit completes the “configuration” of performing voltage conversion. Again, it is noted that Xu’s structure in Fig.4 in which switches S1-S6 along with the three inductors match applicant’s Fig.8’s structure of a rectification circuit and a non-isolated conversion circuit. Thus, Xu’s structure “is configured to” rectify an alternating current… and “is configured to” perform voltage conversion), 
Xu teaches in a case that the input terminal of the rectification circuit is connected to the output terminal of the converter (20, see fig.4, the input terminal of the rectification circuit is connected to an output terminal of the converter 20 to rectify the alternating current of the converter);
wherein the capacitor (C1) is connected in parallel with an output terminal of the direct current (see Fig.4), and either a positive electrode or a negative electrode of the capacitor (C1) is grounded (Fig.4, par [62]; the negative electrode of C1 is grounded by means of an inductor or resistor illustrated by the empty box);
 wherein an output voltage of the non-isolated voltage conversion circuit is configured to be greater than a first threshold in a case that the negative electrode of the capacitor (C1) is directly grounded so that a minimum voltage of the photovoltaic system is greater than zero (see fig.4, Xu teaches there is a ground (to the right the label “406a”) that is connected to the bottom rail through the empty box (inductor or resistor); thus, Xu does not teach the negative electrode of the capacitor is directly grounded and the “in a case that” hypothetical scenario is not triggered/applies. This is because “in a case that” is conditional and is not a positive recitation)), and the output voltage of the non-isolated voltage conversion circuit is configured to be greater than a second threshold in a case that the positive electrode of the capacitor (C1) is directly grounded so that a maximum voltage of the photovoltaic system is less than zero (see fig.4, Xu’s capacitor C1’s positive electrode is not grounded or directly grounded; thus, the “in a case that” hypothetical scenario is not triggered/applies. This is because “in a case that” is conditional and is not a positive recitation).  
Xu teaches the rectification circuit and the non-isolated voltage conversion circuit as a single circuit that has both rectifying and voltage conversion functionalities.
Xu does not explicitly disclose that said single circuit with both rectifying and voltage conversion functionalities can be separated into two distinct circuits (one rectification circuit, one non-isolated voltage conversion circuit), the voltage conversion is one of the following two: boost conversion and voltage reverse conversion, wherein the non-isolated voltage conversion circuit is any one of a Boost circuit.
Kanai (figs.1-2), similar to Xu’s rectifying and voltage conversion in a single circuit (i.e. PWM inverter 406), also teaches a PWM inverter (Fig.1, 14). Kanai teaches that the PWM inverter (14) may be separated into two separate circuits-1) a rectification circuit (fig.2, 41) and; 2) a non-isolated conversion circuit that is a Boost circuit (fig.2, 42, par [24]; the non-isolated voltage conversion circuit is a boost circuit 42 noting that the claim does not recite any structural components of the boost circuit) and the voltage conversion is one of the following two: boost conversion (par [24]) and voltage reverse conversion (the claim requires one of the two- Kanai teaches the boost conversion).
Thus, the combination teaches modifying Xu’s PWM inverter which performs the functionalities of rectification and voltage conversion in a single circuit into two separate and distinct circuits (Kanai, items 41 and 42). Additionally, Kanai’s PWM inverter (14) fills in the gaps in Xu and shows that Xu’s non-isolated voltage conversion circuit is any one of a Boost circuit to perform voltage conversion on the direct current outputted by the rectification circuit in the case that modified Xu’s input terminal of the rectification circuit is connected to the output terminal of the converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu’s PWM inverter (406) with rectification and voltage conversion functionalities into two distinct circuits that have a rectification circuit and a non-isolated voltage conversion circuit that is a boost circuit for boost conversion. The motivation would have been the obviousness of making one device into two to accomplish the same functionalities. See MPEP 2144.04 (V) (C). Additionally, boost conversion would have been obvious and well-within the level of ordinary skill in the art since it is known in the art that boost conversion is used to step-up an input voltage to some higher level as required by the load.
*Examiner takes official notice that there obviously is a grid connected to the output terminal of the transformer in Xu that is not shown.
Regarding Claim 14,
Claim 14 recites the same limitations as discussed above in the rejection of claim 4 and is therefore rejected in the same fashion.
Regarding Claim 18,
The combination of Xu in view Kanai teaches the claimed subject matter in claim 11 and the combination further teaches wherein the number of converter is one (Xu, Figs.2 and 4; Xu teaches only one converter 20) or the number of converters is two or more; and in a case that the number of the converters is two or more, an input terminal of each of the converters is connected to one PV array, output terminals of all the converters are connected in parallel, and then the output terminals of all the converters are connected with the input terminal of the transformer (Xu, Figs. 2 and 4; Since Xu teaches only one converter 20 and not “two or more”, the recitation of “in a case that the number of converter is two or more” does not apply and is subject matter not required to be treated). 

Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (2018/0083571 A1) in view of Kanai (2010/0263711 A1) in further view of Liquicia et al. (2013/0070497 A1).
Regarding Claim 5,
The combination of Xu and Kanai teaches the claimed subject matter in claim 4 and the combination further teaches the rectification circuit is a controlled rectification bridge (Xu, Fig.4, controlled rectification bridge). 
The combination does not explicitly disclose that the rectification bridge is uncontrolled. 
Liquicia (Fig.2), however, teaches a commonly known and commonly used alternative in an  uncontrolled rectification bridge (item 10) (par [22]) connected to boost circuit (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of an uncontrolled rectification bridge as taught by Liquicia. The motivation would have been because it would have been an obvious matter of design choice, since applicant has not disclosed that an uncontrolled rectification bridge (aside from the purpose of rectification) solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a controlled or uncontrolled rectification bridge. It is further noted that there are a finite number of options-controlled rectification bridge (shown in Xu) and uncontrolled  rectification bridge (shown in Liquicia) - one of ordinary skill in the art would have selected the option that best suits their intended purpose. MPEP 2143 (E). 
Regarding Claim 15,
Claim 15 recites the same limitations as discussed above in the rejection of claim 5 and is therefore rejected in the same fashion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836